Citation Nr: 0008358	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
lumbar spine.

2.  Entitlement to service connection for spondylosis of the 
cervical spine.

3.  Entitlement to service connection for spondylosis of the 
thoracic (dorsal) spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to March 1977.  
The veteran also apparently served in the reserves during the 
1980s through the early 1990s.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

A review of the service medical records reveals that at an 
April 1971 service entrance examination the appellant's spine 
was negative for abnormal pathology.  In July 1971, he 
complained of low back pain at L2.  The range of motion was 
good, without tenderness or scoliosis.  

More than five years later, in November 1976, he reported 
that having low back pain from falling out of bed and then 
exacerbating it by engaging in physical activity.  Physical 
examination revealed low back pain.  The examiner recommended 
no heavy lifting for two days.  He then returned to duty.  

Although the veteran indicated that he experienced recurrent 
back pain on a February 1977 report of medical history, 
physical examination was negative for any pathology of the 
spine.  Clinical examination revealed a normal spine.

More than two years elapsed before the appellant reported 
complaints to a chiropractor in July 1979.  By this time he 
had separated from active duty.  Specifically, in July 1979, 
the appellant reported recently falling down, and having low 
back pain with some radiation.  X-ray study of the anterior 
posterior and lateral views of the cervical, thoracic, and 
lumbosacral spine revealed that the intervertebral disc 
spaces were well maintained.  The vertebral bodies were 
normal in position and alignment except for some loss of 
normal cervical lordosis.  The study revealed no evidence of 
recent fracture.  The examiner's conclusion was some loss of 
normal cervical lordosis but no other roentgen evidence of 
significant abnormality of the spine.  He was diagnosed with 
a lateral flexion and extension subluxation of L5 and 
resultant sciatic neuritis, and treated through the end of 
September 1979.  While the veteran returned in January 1980, 
his treating chiropractor, C. L. Bartoli, D.C., did not 
believe that there was any evidence of permanency, 
chronicity, disc degeneration, or arthritic findings.  Mr. 
Bartoli did not believe that the appellant's disorder would 
lead to further disability.

The next examination finding any form of spinal pathology or 
noting any complaints regarding any form of back pain was not 
conducted until 17 years later when in January 1997, the 
veteran was seen for a VA examination.  At that time he 
reported a history of several falls while on active duty 
during which he sustained back trauma.  Postservice, however, 
he reported severely injuring his back in 1979 or 1980 while 
involved with heavy lifting.  Thereafter, the appellant 
reported having intermittent back pain throughout the years.  
Following examination the examiner opined that the previous 
injuries to the veteran's lower back may have predisposed him 
to his current conditions or have aggravated his current 
condition.  Therefore, his lumbar spine appeared to by 
service connected with a mild to moderate lower loss of nerve 
functioning.  

A follow-up study in February 1999, found that it was evident 
that the veteran had several non-serious injuries while in 
service and a severe injury after service.  The examiner 
opined that, while most of the damage was secondary to the 
post-service back injury, the minor in-service injuries more 
than likely contributed to the current disorder.  
Nevertheless the in-service injuries were not the cause of 
the current complaints.  The examiner concluded that the 
service injuries accounted for 20 to 30 percent of his 
complaints, while the rest were secondary to the major post-
service injury.  The examiner repeated that there was mild 
service connected disease that contributed to his back 
disorder.

From the foregoing the Board finds that the appellant's claim 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  The Board 
is concerned, however, that despite statements that the 
claims file was reviewed by VA examiners in 1997 and 1999, 
the record discussed is painfully shy of the complete history 
as noted above.  Accordingly, because this claim may 
represent a significant expenditure of federal funds should 
it be allowed, the Board finds that further development is in 
order prior to any final decision.  Simply put, the Board has 
a fiduciary responsibility to the public fisc to ensure that 
benefits are granted only when the evidence is at least in 
equipoise.  As the evidence cited by the examiners in 1997 
and 1999 was incomplete, further development is necessary.

Therefore, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims since February 1999.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured.

2.  Thereafter, the veteran should be 
scheduled for VA neurological and 
orthopedic examinations to be conducted 
by board certified physicians other than 
those examiners who conducted the 1997 
and 1999 studies.  If fee basis 
examinations are necessary to accomplish 
this directive, or if the examinations 
must be conducted at a VA Medical Center 
other than Iowa City, appropriate steps 
must be taken to ensure that this 
directive is fulfilled.  All indicated 
studies and tests necessary to determine 
the nature and etiology of any cervical, 
thoracic and/or lumbar disorder must be 
conducted.  The claims folder in its 
entirety and a copy of this REMAND must 
be made available to and reviewed by each 
examiner prior to conducting the 
requested studies.  Thereafter, the 
following questions must be answered:

a)  Does the veteran suffer from a 
cervical disorder?  A thoracic 
disorder?  A lumbar disorder?

b)  For each disorder diagnosed the 
examiners must answer whether it is 
at least as likely as not that they 
are related to the incidents 
associated with the appellant's 
military service as described above.  
For each opinion offered the 
neurologist and orthopedist must 
reconcile conflicting opinions. 

c)  If the examiners conclude that 
there is no relationship between any 
current cervical, thoracic, and 
lumbar disorder and service they 
must distinguish their opinion from 
those offered in 1997 and 1999 as 
described above.

Each examination report must include 
opinions accompanied by a complete 
written rationale, the history of the 
appellant's disorder as related by the 
veteran, and the history as revealed by 
the claims folder.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  A 
period of observation and evaluation is 
authorized if necessary.  The examination 
reports must be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  


If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

While this case is in remand status, the appellant may submit 
additional evidence and argument on the appealed issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

